Citation Nr: 1618843	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a neck disorder, to include as secondary to degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. P.

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.

The Board notes that this case has been treated as one involving whether new and material evidence has been submitted to reopen a previously denied claim.  However, a review of the record reflects that the Veteran's original claims of November 2010 are still on appeal.  These claims were denied by the RO in an August 2011 rating decision.  VA then received additional evidence relating to these claims within one year of the August 2011 rating decision, including evidence dated December 2011and January 2012.  VA regulations, specifically 38 C.F.R. 
§ 3.156(b), provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  As such, the August 2011 rating decision is not final and the original claim of November 2010 is still pending.

In April 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the August 2015 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in August 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

With the exception of the lumbar spine claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his current lumbar spine disorder is shown to be etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for a lumbar spine disorder is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At the QTC VA examination in July 2011 and at the VA examination in July 2015, the Veteran was diagnosed with degenerative arthritis of the lumbar spine.  In a January 2012 private treatment record, the Veteran was diagnosed with degenerative disc disease and facet joint arthrosis of the lumbar spine.  In a May 2012 private treatment record, the Veteran was diagnosed with lumbar spondylosis.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs (service treatment records) document that his spine was normal at the November 1983 military entrance examination.  In January 1985, the STRs document that the Veteran was involved in a truck accident, in which he fell onto his back and objects fell on top of him.  The Veteran complained of back pain at that time.  His January 1985 X-ray of the lumbar spine was negative.  The Veteran continued to complain of back pain throughout January 1985.  At his July 1986 separation examination, his spine was normal.  The Veteran's active military service ended in November 1986.

The Veteran submitted lay statements from himself, his spouse, and a family member, all of which state that the Veteran's only injury to his lumbar spine was the one in service and that the Veteran had experienced back pain during and since his active military service.  These statements were also reiterated at the Veteran's Board hearing before the undersigned.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  In this regard, there are positive and negative medical opinions of record.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As for the positive medical nexus evidence, the Veteran's treating private physician, Dr. J.M.G., submitted a medical opinion in January 2012.  Dr. J.M.G. stated that the Veteran had experienced lower back pain since 1985 when he was injured while performing his job duties as a serviceman in the Army.  The physician indicated that the Veteran did not have a history of recent trauma.  The physician reported that the Veteran's past medical history. social history, family history, and review of systems were all reviewed and discussed.  Dr. J.M.G. opined that the Veteran had lower back pain that was the long-term result of a serious lower back injury, which occurred in 1985 when he was in the Army.

In January 2012, a X-ray of the Veteran's lumbar spine was taken by his private physician, which showed disc disease in his lower back that "could be from old injury."

The Veteran's treating private physician, Dr. J.M.G., submitted another medical opinion in May 2012.  Dr. J.M.G. stated that he had reviewed the Veteran's records twice and examined the Veteran.  The physician opined that the Veteran's current lumbar spine disorder was a result of a lower back problem that started at the time of the injury sustained in a MVA (motor vehicle accident) when he was in the Army.

The Veteran's treating private physician, Dr. J.M.G., submitted another medical opinion in June 2012.  Dr. J.M.G. opined that the accident sustained by the Veteran twenty-two years ago started his lower back problem.  The physician stated that this was based on the Veteran's history as related to the physician and on the fact that the Veteran's low back problem started at the time of that accident.  Dr. J.M.G. indicated that he did not think that the Veteran's job contributed to the lumbar spine problem whatsoever, and did not believe that the Veteran's job was related to his current lower back disorder.

Additionally, the Veteran's private treating physician, A.T., D.C., submitted a medical opinion in July 2015.  The physician opined that the Veteran's progressive degenerative spinal arthritis was a direct result of previous injuries, such as the one that took place on January 1985.  In the January 1985 incident, the Veteran was involved in a MVA, at which time, the Veteran reported back pain following the accident.  The physician stated that it is obvious that acute back pain is a result of inflammation - whether that inflammation is located at soft tissue or the actual joint(s) themselves or both - it signifies a stress injury.  Science has shown that a stressed (injured) joint will degenerate at a more rapid rate than a joint under no stress.  As the degenerative spinal arthritis progresses over time, it is possible that the lower motor neurons associated with the affected joint segment will experience a lower conductive potential.  Thus, after considering all possible causes of the Veteran's complaints, the physician concluded that it was accurate to assume that the MVA the Veteran was involved in on January 1985 was a contributing factor to the Veteran's condition.

In September 2015, the Veteran's treating private physician, Dr. L.L., submitted a positive nexus medical opinion.  Dr. L.L. stated that she performed a detailed history and physical examination of the Veteran.  As a result, Dr. L.L. believed that the Veteran's lumbar spine disorder was at least as likely as not related to his time in service and injury from that service, or secondary to a service-connected disability.  Dr. L.L. reasoned that the Veteran had current and on-going low back pain as a result of his accident in 1985 while serving in the United States military.  Dr. L.L. stated that it was likely the Veteran's lumbar spine had some amount of degeneration from the accident that further aids to his current and recurring pain.  

As for the negative medical nexus evidence, while the Veteran was afforded a VA examination for his lumbar spine disorder in July 2011, the Board determined in its April 2015 remand that the examination was insufficient to allow for appellate review.  As such, the Board remanded for a new examination.  See 38 U.S.C.A. 
§ 5103(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board found that the July 2011 VA examiner simply noted that it was his opinion that the Veteran's lumbar spine disorder was due to a mechanical dysfunction rather than military service.  No rationale was provided to support this conclusion.  

Accordingly, the Veteran was afforded another VA examination in July 2015.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the current lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the current lumbar spine disorder was less likely as not a result of active military service.  The examiner reasoned that the Veteran was involved in a MVA in 1985 but no evidence of significant injury as per X-rays and no evidence of any chronic condition in the back.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  When considering the lay statements regarding the etiology of the Veteran's current lumbar spine disorder and the medical evidence of record, the Board finds that the evidence is in equipoise.  Thus, in giving the Veteran the benefit of the doubt, service connection for a lumbar spine disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

The claim of entitlement to service connection for a lumbar spine disorder is granted.


REMAND

The Board previously remanded the neck and hips claims in April 2015 for, in pertinent part, VA examinations and medical opinions to be obtained.  A VA examination and medical opinion were obtained in July 2015.  The examiner diagnosed the Veteran with a cervical strain, but did not provide a current bilateral hip diagnosis.  However, the VA examination did not include an EMG/NC of the hips, as requested by the Board in its remand; instead, the VA examination focused on the hip joint and not the neurological symptoms alleged by the Veteran.  Further, the VA examiner did not provide a secondary service connection opinion for the neck as requested by the Board.  38 C.F.R. § 3.310 (2015).  The examiner provided a negative secondary service connection opinion for the hip, but this opinion was without any rationale.  Id.; see 38 U.S.C.A. § 5103(d); Barr, 21 Vet. App. at 312.  As the Veteran is now service-connected for a lumbar spine disorder, the Board finds that another VA examination with EMG/NC findings and medical opinions regarding secondary service connection are needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the original July 2015 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination before an appropriate physician regarding his
currently diagnosed cervical strain.  The Veteran s claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should indicate that these items were in fact reviewed.  All indicated tests and studies should be performed.  

The examiner should address whether it is at least as likely as not that the currently diagnosed cervical strain was caused by or aggravated by the service-connected lumbar spine disorder.  

A complete rationale must be provided including a
discussion of the medical evidence of record and the
Veteran's lay assertions.

2.  The Veteran should be scheduled for a VA neurological examination before an appropriate physician regarding his claimed bilateral hip disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report should indicate that these items were in fact reviewed.

All indicated tests and studies should be performed
including an EMG/NC.  The examiner should then
identify all current disorders associated with the
hips, and opine as to whether it is at least as likely as
not that any identified hip disorder manifested during, or
as a result of active military service.

If it is determined that it is less likely than not that a
hip disorder manifested during, or as a result of,
active military service, is it at least as likely as not that
any identified hip disorder was caused by or
aggravated by the service-connected lumbar spine disorder?

A complete rationale must be provided including a
discussion of the medical evidence of record and the
Veteran's lay assertions.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


